106 F.3d 402
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert STACKHOUSE, Defendant-Appellant.
No. 95-4053.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1997.

On Appeal from the United States District Court for the Southern District of Ohio, No. 90-00222;  James L. Graham, Judge.
S.D.Ohio
REMANDED.
Before:  JONES, NELSON, and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Robert Stackhouse, appeals from the sentence imposed by the district court upon revocation of his supervised release.  He argues that the district court improperly relied upon a superseded statute when it sentenced him to a prison term of twenty months.


2
Defendant did not contend at sentencing that the district court was applying to his situation a version of 18 U.S.C. § 3583(g) which had been superseded.  He makes that argument on appeal.  Upon oral argument to this court, counsel for the government conceded that the new version should have been applied.  See United States v. Reese, 71 F.3d 582 (6th Cir.1995), cert. denied, 116 S. Ct. 2529 (1996).


3
It is apparent from the record that neither counsel called the new statute to the attention of the district court.  What is not clear from the record is whether the sentencing court was aware of the newer version of the statute, and which version was utilized in sentencing defendant.


4
We therefore remand this cause to the district court to afford the court the opportunity to revisit defendant's sentence.


5
Cause remanded.